 RUDNICK LAND& CATTLE CO.477(e)Notify the Regional Director for Region 1, in writing, within 20 days fromthe date of the receipt of this Decision, what steps have been taken to comply here-with.I717 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read, "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:lYE WILL offer Howard T. Diamond his former job and pay him for wages helost since August 11, 1965.WE WILL NOT threaten to discharge or discriminate against employees becauseof their union activities or threaten them with violence for engaging in unionactivities or interfere with them in any way because of their union activities.All our employees have the right to join or assist International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, Local 25, orany other union, to engage in other concerted activities for mutual aid or pro-tection, or to refrain from any or all such union or concerted activities.CARMEN ADDARIO D/B/A ADDARIO'S EXPRESS ANDORLEANS EXPRESS CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 20th Floor,Federal Office Building, Cambridge and New Dudbury Streets, Boston, Massachu-setts 02108, Telephone 223-3300.Rudnick Land & Cattle Co., and its Divisions-Piute Packing Co.,and Rudnick Truck LinesandTeamsters,Chauffeurs, Ware-housemen&Helpers Local Union No. 87, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmericaKern Valley Packing Co.andTeamsters,Chauffeurs, Warehouse-men & Helpers Local Union No. 87,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen&Helpers of Amer-ica.Cases31-CA-62 (formerly 21-CA-6617) and 63 (formerly21-CA-6618).Jwne 16,1966DECISION AND ORDEROn March 25, 1966, Trial Examiner Louis S. Penfield issued hisDecision in the above-entitledcases,finding that the Respondent159 NLRB No. 38. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad not engaged in certain unfair labor practices and recommendingthat the complaint be dismissed in its entirety, as set forth in theattached Trial Examiner's Decision.Thereafter, the General Coun-sel filed exceptions and the Respondent filed cross-exceptions to theTrial Examiner's Decision, and briefs in support of the exceptionsand cross-exceptions; and the Respondent filed a brief in supportof the Trial Examiner's Decision and in opposition to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Brown andZagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicialerror wascommitted.Therulings are hereby affirmed.The Board has considered the excep-tions, cross-exceptions, and briefs and the entire record in thesecases,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderdismissing the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding with all parties represented was heard before Trial ExaminerLouis S. Penfield in Bakersfield,California,on October 19 and 20, 1965, on a com-plaint of the General Counsel and answer of Rudnick Land & Cattle Co., and itsdivisions Piute Packing Co., and Rudnick Truck Lines,'and Kern Valley PackingCo , herein jointly called Respondent.'The issues litigated were whether Respond-ent violated Section 8(a)(1) and(5) of the National Labor Relations Act, asamended, herein called the Act.Upon the entirerecord, including consideration of briefsfiled bytheGeneralCounsel and Respondent, and upon my observationof the witnesses,I hereby makethe following:'At the hearingthe complaint was amended to show that in August 1965 a corporatereorganizationtook placewhereby PlatePacking Co.had its corporate name changed toRudnick Land& Cattle Co.and it became a division of RudnickLand & CattleCo. underthe name ofPiute PackingCo.The complaint was further amended to show that duringthe monthof April 1965Rudnick Truck Lines was established as a division of what wasthen Piute Packing Coand since the reorganization has continued as a division of RudnickLand & Cattle CoThe caption correctlyreflects the corporate names as they presentlyexist2 The complaint issuedon July 30, 1965,and is based on charges and amended chargesfiledon the following dates: In Case31-CA-62 a chargefiled on April 8, 1965, andamended chargeon July 1, 1965,and a second amended charge onJuly 28, 1965Copiesof the complaint,the charges,and the amended charges have been duly served on Respond-ent.The name of Respondent,as set forth above,reflects the corporate names as changedby the amendment to the complaint noted in footnote 1 above.Respondent's answer isdeemed amended to meet the circumstances as changed by this amendment.The termRespondent is used hereinafterto refer tothe corporate entities as they existed bothbefore and after the reorganization. RUDNICK LAND & CATTLE CO.FINDINGS OF FACT4791.THE BUSINESS OF THE COMPANIESRespondent is comprised of two separate corporate entities, Rudnick Land &Cattle Co., herein called Rudnick, and Kern Valley Packing Co., herein called Kern,which are separate legal entities but are commonly owned and managed.Each isengaged in the business of meatpacking and processing at separate plants located inBakersfield, California.Each corporate entity in the course and conduct of its busi-ness operations receives goods valued in excess of $50,000 from points located out-side the State of California. It is agreed, for purposes of this proceeding, that Rud-nick and Kern may be regarded as a single employer engaged in commerce, or abusiness affecting commerce, within the meaning of Section 2(6) and (7) of the Act,and I so find.II. THE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs, Warehousemen & Helpers Local Union No. 87,Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,herein called the Union, is a labor organization within meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe complaintallegesthat the Union is the statutory representative of certainemployees of Respondent, that in November 1964 the Union and Respondentreached agreement on the provisions of a collective-bargaining contract, that inFebruary 1965 the Union requested that Respondent execute a document purportingto embody the provisions of such agreement, and that at all times since Respondenthas refused to execute such agreement thereby refusing to bargain within the mean-ing of Section 8(a) (5) of the Act.Respondent acknowledges the Union to be thestatutory representative, acknowledges that it reached agreement with the Union inNovember 1964, but denies that it is now refusing, or has ever refused, to bargainwith the Union, because it contends that the written document which the Unioninsists that it sign "does not contain the provisions of" the Novemberagreement.As an additional reason for its refusal to sign, Respondent asserts that the agree-ment presented contains provisions violative of Section 8(e) of the Act.It is agreed that the Union is the statutory representative of employees ofRespondent in a single unit comprised of all truckdrivers, swampers, and officeemployees employed by both Rudnick and Kern, excluding all other employees, andsupervisory employees as defined by the Act. I find such unit to be appropriatewithin the meaning of Section 9(b) of the Act, and further find the Union to be theexclusive representative of employees in such unit within the meaning of Section9(a) of the Act.3The authorized representatives of the parties who conducted the bargainingnegotiations and who figure in this proceeding are as follows: for the Union, VirgilDunham and George Branson; for Respondent, Richard Little, Sam Rudnick, andPhilip Rudnick.Dunham and Branson testified concerning the negotiations for theUnion, and Little and Philip Rudnick for Respondent.Althoughsomedifferencesin recall and emphasis appear, no substantial conflict exists among witnesses oneither side of the controversy regarding the circumstances of the negotiations whichthey describe.A. The bargaining history prior to the 1964 negotiationsThe collective-bargaining relationship between Respondent and the Union hasbeen a harmonious one which has existed for some 9 years.At all times bargaininghas followed a pattern set by Teamsters Union Local No. 626 in Los Angeles wherethat local represents employees in meatpacking houses and bargains collectively forthem.Respondent has never participated in the Los Angeles negotiations. It has3 Prior to the corporate reorganization both corporations bargained jointly with theUnion.However, in some instances, at least, two separate but identical contracts weresigned by each of the two separate corporate entities then existing.Whether or not thiscircumstance indicates the existence of two separate units in the past, a single contractintended to cover employees of both corporations was presented in 1964, and all parties tothe proceeding now agree that a single unit covering employees of both Rudnick andKern is appropriate. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen the practice for Respondent and the Union to meet following completion ofthe Los Angeles negotiations and to adopt their results with such modifications asmight be separately negotiated.Respondent's first written agreement with the Union was signed in May 1956.Atthat time,Respondent executed a one-page document entitled "Stipulation" whichprovided that Respondent would abide"by the agreement covering wages, hours,and working conditions which now exists in the contract covering the packing houseslocated in Los Angeles with Teamsters'Union No. 626 and all supplements." Thestipulationalso listedmodifications or "exceptions"applicable toRespondent'sBakersfield operations.These exceptions covered such matters as premium rates,load limits,and special rates applicable to certain classifications of Respondent'sdrivers.The Los Angeles contract,although referred to in the "Stipulation,"isnotspecifically incorporated by reference.This Los Angeles contract was not introducedinto the record.Apparently,however, this master agreement,like later contracts,contained provisionswhich the parties orally agreed were not applicable toRespondent's operations.In 1959, following the execution of a Los Angeles master agreement,Respond-ent and the Union commenced negotiations for their new agreement. Suchnegotiations resulted in the execution by Respondent and the Union of a documententitled "Labor Agreement"which is described as "a stipulation to the masteragreement with certain changes pertaining"directly to Respondent's operations.Atabout the same time,the parties also executed another document entitled "Stipula-tion,"which purports to supplement the "Labor Agreement"by providing a wagescale for swampers employed by Respondent.The so-called"Labor Agreement"does not specifically incorporate the Los Angeles master agreement.A copy ofsuch master agreement,however,was submitted to Respondent at the opening ofnegotiations,and references to it in the"Labor Agreement"are unmistakable.Thus, we find that modifications agreed to by Respondent and the Union referspecifically to articles in the master agreement noting specific areas of agreementor disagreement with its terms.These include:(1)Agreement to use the sameunion-security clause;(2) agreement to check on the legality of the unfair prod-ucts clause in the master agreement;(3) agreement on a similar 15 percent wageincrease for all classifications;(4) deletion of rest-period provisions set forth inthemaster agreement; (5) amendment to vacation clauses as set forth in themaster agreement;(6) agreement for the same contract duration;and (7) a spe-cial agreement as to payment of extra men used by Respondent.The "LaborAgreement"concludes with the following statement:"The Union will write a newcontract,embracing all the other conditions contained in the old Labor Agree-ment, with the above additions and changes."It is not shown that any "newcontract"was ever subsequently written.The sketchy nature of the stipulations,coupled with their direct references to the master agreement presented,signify anintent to have all the documents considered together as the operative collective-bargaining agreement,and I so find. Examination of the master agreement, how-ever, discloses provisions not noted in the modifications which are conceded notto apply to Respondent'soperations.Thus, provisions in the master agreementfor rest periods,forMonday through Friday work with overtime after 8 hours,for double pay on Sundays,and for night premiums admittedly were not deemed toapply to Respondent's line drivers,and no attempt was ever made to have Respond-ent adhere to them.Accordingly,itwould appear that by 1959,and perhapsbefore, Respondent had bound itself to a writing which did not accurately reflectthe understanding of the parties, but whose terms were varied by the oral under-standing that some of its provisions did not apply to Respondent'soperations.Atthis time,Respondent did not press for more exactness in the writing, possiblybecause its relationship with the Union was good, and no problems concerningthe discrepancy between the writing and the oral understandinghad theretoforearisen.Respondent was not unaware of possible difficulties,however, for Littletestified that "On numerous occasions in past negotiations"he had asked "thatwe have a tailored agreement."in 1961 the Union approached the bargaining somewhat differently.Theparties again followed the Los Angeles pattern and negotiated as before on certainmodifications applicable to Respondent'soperations.The modifications,however,were not embodied in a signed stipulation but were encompassed in three so-calledappendixes labeled B, C, and D, which the Union thereafter attached and incorpo-rated by reference with the Los Angeles master agreement.The entire agreement,completewith appendixes,was then presented to Respondent for execution. RUDNICK LAND & CATTLE CO.481Respondent'snegotiators complained that "they couldn't sign a document of thisorder" and that they never had,since "there were provisions in there that didn'tapply to us."These provisions, as in the case of the 1959 contract, relatedprincipally to existing practices with regard to Respondent's line drivers.TheUnion conceded that Respondent's line drivers were not subject to such provisionsdespite their inclusion in the master agreement.However, union representativesurged Respondent to sign the agreement anyway because "this was the only thingthey had prepared for [Respondent] to sign "At that time Respondent acquiescedand executed the 1961 agreement as presented.Itmay be noted,however, thatonce again Respondent had executed a written agreement containing terms whichwere not specifically applicable to it.There is no showing,however, that duringthe term of this agreement the Union sought adherence by Respondent to any ofthese concededly inapplicable provisions.B. The 1964 negotiationsThe 1961 agreement remained in effect until September 1, 1964. Prior theretotheUnion gave notice of a, desire to negotiate a new agreementPursuant tosuch notice the parties met on August 17, 1964, and the Union presented certainproposals.It advised Respondent that the membership had voted again to followtheLos Angeles pattern, and it invited Respondent to attend the Los Angelesnegotiations which were to take place in the near future.The Union also sub-mitted in writing a series of proposals to be discussed following thecompletion ofthe Los Angeles negotiations.These proposals included wage increases,vacationchanges, the adoption of a dental program, increases in pension plan contributions,a revised swampers' scale, and a revised office workers' scale.However, noserious negotiations were undertaken on any matters at this time.Following theAugust 17meeting,Little advised the Union that Respondent "did not desire tojoin the Los Angeles negotiations,that [it] wanted to do it on [its]own level"The next meeting took place on November 19, 1964. The Los Angeles negotia-tions had,by this time,been completed.The Unionpresented Respondent witha document entiled "Supplementary Agreement" which purported to embody thechanges in the previous master agreement which had been negotiated in LosAngeles.Although this "Supplementary Agreement" had been signed by the LosAngeles employers and Local 626, neither on November 19, nor at any time later,was Respondent asked to sign it.4The Union represented to Respondent that the"SupplementaryAgreement"included all the changes which had been agreedupon at Los Angeles, but it undertook to use the"Supplementary Agreement" onlyas a basis for discussion during the course of the negotiations with Respondent.The "Supplementary Agreement" contained 10 provisions.At the November 19meeting Respondent agreed to accept the provisions of paragraphs2, 6, 7, 9, and10.These involved the following: a general wage increase for drivers,increasedhealth and welfare contributions,increased pension contributions, dental plancontributions,sick leave changes, and an agreement on a 3-year duration for thecontract commencing October 1, 1964. In addition,Respondent and the Unionreached agreement on changes in provisions of paragraph 3 so that they wouldapply to Respondent'soperations.The parties also agreed to delete paragraph 4.They likewise agreed that paragraph 5 should be changed to bring the Bakersfieldofficeworkers'scale up to that in Los Angeles,but to do so in three incrementsduring the term of the contract.Rates for swampers,not mentioned in the "Sup-plementary Agreement,"were also the subject of discussion on November 19.Agreement was not forthcoming on swampers'rates at that time, however, butby November 21, after an exchange of proposals by telephone, agreement wasattained.Paragraph 1 of the "Supplementary Agreement" reads as follows: "Allterms and conditions of the previous labor agreement shall remain in full forceand effect except as changed herein."Neither at the November 19 meeting nor6 The "Supplementary Agreement"does not state that it was intended to be an interimagreement,but apparently that was its purposeIt was signed by the Los Angeles localand employers who had participated in the negotiations there presumably as a memoran-dum of the understanding reachedThe preparation and execution of a full agreement,however, embodying all provisions,including the modifications,was contemplated.Theagreement which was later presented to Respondent in February 1965 was their LosAngeles master agreement as finally drawn up with locally negotiated modifications added.243-084-67-vol. 159--32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereafter was there any discussion of the significance of this paragraph,or of anyprovision of the "previous labor agreement"or its applicability to Respondent'soperation except what has been set forth above.Itmay be noted,however, thatthe provisions of the "previous"master agreement were known to Respondent atthe time since it had become bound thereby in signing the 1961 agreement.According to the credited testimony of Respondent'srepresentativeLittle,hetold Dunham and Branson during the course of the November 19 meeting that heF'was damned tired of pouring through this long document that we were gettingand [he] wanted something tailored around our agreement that contained onlyprovisions that pertained to our operations."Little states that the Union respondedwith "Oh, we will get that for you."Neither Dunham nor Branson recall makingsuch statement,or recall making any commitment to get Respondent a tailoredagreement,but they do not deny that the statements may have been made. Ifind that the events occurred as relatedby Little.On or about November 21, 1964, after the parties had reached accord on theswampers'scale, the Los Angeles "Supplementary Agreement,"together with thelocalmodifications agreed upon,were submitted to the union membership fortheir approval.The membership ratified the understanding,and Union Representa-tiveBranson so advised Little who replied "Fine,I am glad that is behind us."Following notification of ratification,Respondent put into effect all the sub-stantive provisions to which it had agreed,and at all times since then it has con-tinued to abide by such provisions.These include all the terms of the "Supple-mentary Agreement"asmodified by the local negotiations described above.Some delay ensued pending the preparation of the Los Angeles master agree-ment.On February 24, 1965, the Unionpresented Respondent with a writtendocument for signature purporting to incorporate the Los Angeles master agree-ment and the local modificationswhich hadbeen agreedto by November 21. Thedocument itself consists of a printed form some 17 pages long,most of which iscomprised of the Los Angeles master agreement, but which includes also appen-dixes incorporating the modifications negotiated.This document,just as the masteragreements of 1959 and 1961,also contains a variety of provisions principallyrelating to working conditions of drivers but also other matters, which admittedlyare not applicable to Respondent's line drivers,or to certain other aspects of itsoperation.As noted above,none of these matters was discussed at the Novem-ber 19 meeting.This agreement was left with Respondent with the understandingthat it would be looked over,and that the Union would be notified regarding itsexecution.On examining the document Respondent concluded that the inappli-cable provisionswerematters to which it had not agreed in the Novembernegotiations.For this reason,Respondent decided it was not prepared to executethe document presented.Within 2 weeks from the receipt of this proposed agreement representativesof Respondent met with union representatives.Philip Rudnick had become presi-dent of Respondent in February,and the transportation operations of both corpo-rations had been centralized in a separate division.The meeting was called byRespondent in March both to introduce the new president to the union representa-tives, and to explain the effect of the centralization.During the course of themeeting, however, the contract which had been presented came up for extendeddiscussion,and Respondent apprised the Union that the agreement was not accept-able because it contained matters to which Respondent had not agreed.At thesame time,Rudnick brought up some new issues as subjects of possible negotia-tion.It does not appear, however,that the signing of any agreement was in anyway conditioned on obtaining agreement on these new matters.The real thrustof Respondent'spositiontaken at this meeting, and thereafter,was that it wouldnot sign the agreement presented because it contained provisions to whichRespondent had not agreed in November, and which were not applicable toRespondent's operations.The Union, despite acknowledging that some of theprovisions in the master agreement were not applicable to Respondent'sopera-tions, at all times remained adamant in its position, and insisted that Respondenthad committed itself in November to accept the terms of the agreement pre-sented, and that no changes in language or otherwise were acceptable to theUnion.C. Discussion of the issue and conclusionsThe only issue before me is whether or not Respondent is obligated to executethe agreement presented in February.The General Counsel makes no claim RUDNICK LAND & CATTLE CO.483that Respondent has acted in bad faith, or in any other manner failed to fulfillits statutory bargaining duty.It is only asserted that Respondent and the Unionreached accord in November,and that Respondent refused to bargain in Febru-ary when it would not execute the document which allegedly embodied the udder-standing.The principle involved is a well-established one.For many yearsthe statute itself has defined the bargaining duty as requiring the "execution of awritten contract incorporating any agreement reached if requested by eitherparty."The converse,however, is equally true. If the agreement presentedisnot in substance the agreement reached,but, as Respondent contends here, isone containing matters upon which the parties did not reach accord,the duty toexecute does not arise .5 It is precisely this question that we must resolve.The General Counsel views the bargaining history and the November negotia-tions as evidencing acceptance at that time by Respondent of the Los Angelesbargaining pattern in all its particulars,and the contract presented in Februaryto be merely the written memorial of such understanding.Respondent does notdispute the existence of agreement in November on all basic issues, but it con-tends that the full master agreement presented in February containing, as itadmittedly did, provisions not applicable to Respondent'soperation,does notrepresent the actual agreement reached in November.The General Counselacknowledges the February contract to contain provisions not applicable toRespondent'soperations,but he points out that identical provisions appearedin the 1959 and 1961 contracts to which Respondent bound itself,that Respond-ent was made aware that such provisions would be carried over in the 1964 con-tract by the provisions of section 1 of the"Settlement Agreement,"that Respond-ent signified its agreement in November on all matters,including section 1, andthatRespondent cannot now be heard to repudiate a contract which embodiesthe full understanding.The General Counsel's approach oversimplifies the bargaining picture.Bargain-ing between Respondent and the Union has been conducted with no great degreeof precision from the outset of the relationship.The Los Angeles pattern ingeneral has always been the standard,but the parties have always understood thatthe -LosAngelesmaster agreements contained provisions not applicable toRespondent'soperations.The relationship between Respondent and the Uniontraditionally has been a harmonious one.Thus while on occasion in the past,Respondent had made half-hearted protests,and had asked for a "tailored"agree-ment, it had not pressed its objections strenuously,but had accepted what theUnion requested.Prior to 1961,the Los Angeles master agreement remainedsomewhat in the background.Itwas at all times referred to in the stipulationswhichRespondent and the Union executed,but the parties uniformly had oralunderstandings regarding the applicability of some of its express provisions toRespondent'soperation.These oral understandings had been uniformly observed,and this resulted in Respondent'sprotests remaining minimal.The applicabilityquestion came into sharper focus in 1961 when the Union asked for the first timethatRespondent sign a document incorporating the full master agreement.Respondent acquiesced only after making a stronger protest than it had thereto-fore done.In 1964, the full master agreement was not initially presented to RespondentinNovember.Indeed, at the time the master agreement had not yet been pre-pared.Respondent was not even asked to sign the Los Angeles "SettlementAgreement," but this was used solely as a basis for discussion during the negotia-tions.The section 1 reference therein was in general terms, and,aswe haveseen,was not the subject of discussion.The November negotiations resulted inRespondent and the Union promptly reaching accord on all issues discussed, andthiswas followed by Respondent's immediately putting into effect the substantiveterms of their understanding pending preparation of a full agreement.The partiesappear to have viewed the ultimate shape of the full agreement differently.Onthe one hand,theUnion envisaged it as the master agreement as modified bythe local negotiations,while on the other hand, Respondent contemplated beingpresentedwith a tailored agreement suited to its own operations.While theunderstanding was full and complete as to the so-called"money" issues, the struc-ture into which they were to be placed was separately assumed but not reallyconsidered during the course of the discussions in November. It is possible that5Henry I Siegel Co., Inc.,153 NLRB 1448;Watertown Undergarment Corporation,137NLRB 287. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDin view of past acquiescence by Respondent, the Union concluded that no dis-cussionwas needed.Respondent, however, had clearly indicated its dissatis-factionwith the past by its request for a tailored agreement, and it had beengivgn some assurance by the Union, albeit not a very precise one, that this mightcome about. Insofar as this record shows, the Union made no effort whatsoeveralong such lines. In February, it proceeded to present the whole master agree-ment as a package including provisions which it conceded did not apply toRespondent's operation, and to demand acceptance and execution of this agree-ment in that form. It has advanced no explanation for its unwillingness to tailorthe agreement, but has maintained a rigid position which tolerates no deviationfrom the terms of the document presented.Under the circumstances I do not agree that the agreement presented in Februarymust necessarily be viewed as the actual agreement which the parties had reached inNovember.Everyone agrees that in November there was an agreement whichincluded specific provisions and a commitment to follow the general Los Angelesbargaining pattern.The specific provisions were put into effect immediately, andRespondent still stands willing to execute a contract embodying them.It is not claimed that Respondent is not following the general Los Angeles areapattern.Respondent has balked, however, at executing a contract which also con-tains provisions admittedly not applicable to its operations.Respondent's entireapproach seems taken in good faith, and to be a reasonable one.The statutoryrequirement on execution of agreements rests on the basic principle that failure todo so is in effect an expression of bad faith, since it frustrates the ultimate fruitionof the statutory bargaining mandate. If, having gone through the motions of reach-ing an agreement, a party may thereafter avoid responsibility for it by refusing tosign its embodiment in writing,its initial good faith in reaching the agreement isopen to question.Respondent, however, is not so acting. If any accord can besaid to have been reached in November on the admittedly inapplicable provisions, itappears more nebulous than real. Even Respondent's prior acceptance of agreementsincorporating inapplicable provisions had not been made without its voicing someobjection.In November, although we find it accepting the area pattern and sub-stantive terms, it reiterated even more strongly a plea for a tailored contract.Atthe most,Respondent failed to discuss with the Union in November exactly what ithad in mind in this connection. It would not be unreasonable, however, for us torequire the Union to assume that at the very least this meant the elimination ofprovisions to which Respondent was not required to adhere.The Union, on itspart, did not undertake to explore the matter or to explain that it would laterinsist on execution of a contract containing verbatim all terms of the Los Angelesmaster agreement. I am therefore convinced, and find, that the only actual accordreached in November was limited to an acceptance of the Los Angeles generalpattern together with the specific provisions later put into effect, and that it didnot include acceptance of all the terms of the Los Angeles masteragreementregardless of their applicability to Respondent's operations.Thus the contractpresented in February clearly exceeds the limits of the mutual agreement inNovember, and the case does not fall within the statutory principle requiringexecution of agreements reached.Accordingly, I find that the General Counselhas not established that Respondent has breached its statutory duty to bargainand engaged in conduct violative of Section 8(a)(5) of the Act. I shall recom-mend therefore that the complaint be dismissed.6Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.Rudnick and Kern constitutea single employer engaged in commerce, or abusinessaffecting commerce, within the meaningof Section2(2), (6), and (7)of the Act.6 As noted above Respondent has also urged as a further reason for its not being orderedto sign the contract that such agreement contains provisions unlawful within the mean-ing of Section 8(e) of the Act. In view of the findings above set forth and my conclu-sion that inasmuch the contract presented does not embody the agreement reachedRespondent is not required to sign it, I do not reach the 8(e) issue.Accordingly, I donot undertake to pass on the lawful or unlawful character of any clauses in the contractwithin themeaning of Section 8(e). WILSON & CO., INC.4852.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.Neither Rudnick nor Kern,jointly or severally,has engaged in unfair laborpractices as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case,it is hereby recommended that the complaintbe dismissed in its entirety.Wilson&Co., Inc.andUnited Packinghouse,Food and AlliedWorkers, AFL-CIO.Case 11-CA-2981.June 16, 1966DECISION AND ORDEROn May 17, 1966, Trial Examiner Sidney Lindner issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegatedits powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner, includ-ing his granting of the General Counsel's motion for judgment onthe pleadings, and finds no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, andthe entire record in this case, and hereby adopts the findings, con-clusions,and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISION ON MOTIONFOR JUDGMENT ON THE PLEADINGSSTATEMENT OF THE CASEUpon a charge filed February 28, 1966, by United Packinghouse,Food andAlliedWorkers,AFL-CIO,herein called the Union,againstWilson & Co., Inc.,herein called the Respondent,theGeneral Counsel of the National Labor Rela-tions Board,by the Regional Director for Region 11, issued a complaint datedMarch 9, 1966,alleging the Respondent's refusal to bargain with the Union inviolation of Section 8(a)(5) and(1)of the Act.The complaint alleges theUnion'scertification following a secret-ballot election conducted by the RegionalDirector among the employees of Respondent'sWilson,North Carolina, branch159 NLRB No. 58.